Case: 15-15069   Date Filed: 05/09/2017   Page: 1 of 24


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 15-15069
                         Non-Argument Calendar
                       ________________________

                        Agency No. A088-012-568



IRINA LUCHINA,

                                                                       Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                              (May 9, 2017)

Before MARTIN, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 15-15069     Date Filed: 05/09/2017   Page: 2 of 24


      Irina Luchina, a native and citizen of Moldova, petitions for review of the

Board of Immigration Appeals’s (“BIA”) dismissal of her appeal of the

Immigration Judge’s (“IJ”) denial of her application for withholding of removal

pursuant to the Immigration and Nationality Act (“INA”). Before the IJ, Luchina

contended that, because of her Romani (gypsy) ethnicity, she had been persecuted

in the past while living in Moldova and, if returned, she would be persecuted again.

The IJ found that Luchina’s testimony was not credible, that she had failed to

provide reasonably available corroborating evidence, and that she did not establish

either past persecution or a likelihood of future persecution. Luchina appealed the

IJ’s decision to the BIA, but, significantly, she did not challenge the IJ’s findings

as to her credibility or to the need for corroborating evidence. The BIA affirmed

and adopted the IJ’s decision.

      In her petition for review before this Court, Luchina challenges each aspect

of the IJ’s decision. She contends that the adverse credibility determination was

not supported by specific, cogent reasons, that the IJ made unreasonable demands

for corroborating evidence, and that the evidence she produced was sufficient to

show both past persecution and a likelihood of future persecution on account of her

ethnicity. However, because she did not challenge before the BIA the findings as

to her credibility and to the need for corroboration, we lack jurisdiction to consider

these arguments on appeal. And because these findings are dispositive as to her


                                          2
                Case: 15-15069       Date Filed: 05/09/2017       Page: 3 of 24


claim of past persecution, we deny the petition as to this claim. With regard to

Luchina’s claim of future persecution, substantial evidence in the record supports

the IJ’s determination that there was not a clear probability that Luchina would

suffer persecution if returned to Moldova. Accordingly, we dismiss in part and

deny in part the petition for review.

                                       I. Background

       Luchina is a native and citizen of Moldova who entered the United States in

May 2009 with authorization to remain until September 2009. In August 2011, the

Department of Homeland Security (“DHS”) served her with a notice to appear,

charging that she was removable for having overstayed her visa.

       Luchina conceded removability and, in October 2013, Luchina filed an

application for withholding of removal. 1            Luchina claimed that, as an ethnic

Romani in Moldova, she had faced discrimination, beatings, and threats by both

government agents and Moldovan citizens. She feared being harassed, raped,

abused, or killed if she returned to Moldova.

A.     Luchina’s Application and Supporting Evidence




       1
          Luchina also applied for relief under the United Nations Convention Against Torture
(“CAT”), but she does not challenge the agency’s denial of CAT relief in this petition for review.
Accordingly, we deem Luchina’s claim for CAT relief abandoned. Sapuppo v. Allstate Floridian
Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014) (issues not briefed on appeal are abandoned).
                                                3
             Case: 15-15069    Date Filed: 05/09/2017   Page: 4 of 24


      At the merits hearing on her application in April 2014, Luchina, represented

by counsel, testified primarily through an interpreter. We first summarize this

testimony before discussing the other evidence she submitted.

      Luchina was born in 1988 in a village on the eastern side of Moldova near

the border with Transnistria, a breakaway region of ambiguous legal status.

Luchina was considered to be of Romani ethnicity because her father is Roma,

while her mother is Moldovan. Luchina’s village was small, so everyone knew

that she and her father were Roma, and people in her village used derogatory

names towards her.

      In the early 1990s, when she was five or six years old, Luchina and some

other children went to a river near the border with Transnistria where Moldovan

military personnel were present. One of the soldiers picked her up and threw her

into the river, stating, “Even if she’s going to drown, there’s not much of a loss.

One gypsy more, one gypsy less, that doesn’t count.” She did not know how to

swim, but she was able to make it back to the bank of the river. On other

occasions, military personnel would take her bicycle from her, push her to the

ground, and spit on her. Luchina explained that the soldiers knew her ethnicity

because they interacted with the villagers and because her physical appearance and

clothing made her recognizable as Roma anywhere in Moldova.




                                        4
             Case: 15-15069       Date Filed: 05/09/2017   Page: 5 of 24


      In primary school, other kids often would push Luchina around, drag her by

her hair, trip her, and kick her after she fell, even though her teacher at the time

was a family friend who tried to protect her. When she transferred to middle

school, her teacher placed her in the last desk in the class because she was tall and

a gypsy, and she would be punished if she tried to talk to her classmates. Her

parents complained about the teacher’s treatment, and Luchina was transferred to a

different class because it had the fewest students in it. Also, when she was in

seventh grade, a classmate kicked her in the head during a game. Luchina and her

parents complained to the director of the school and her teacher, but the other child

was not disciplined in any way.

      In May 2003, Luchina was attacked by a police officer while participating in

a 5K run with her classmates. As the class passed by a police station, one of the

officers, whom Luchina identified by name, grabbed her by the hair, threw her to

the ground, and began kicking her repeatedly. The officer hit or kicked her more

than five times, fracturing her collarbone, and then grabbed her from the ground

and threw her into the crowd of her classmates. The officer claimed that he had the

full right to do that to her because she was nobody. The officer said a slur that,

according to Luchina, roughly translated to “gypsy throwing,” “dirty blood,” or

“second-grade human being.” When she tried to file a police report, she was told

that she was young, would heal, and should just go home.


                                           5
             Case: 15-15069     Date Filed: 05/09/2017   Page: 6 of 24


      Luchina attended the Technical University of Moldova in the capital city of

Chisinau. While in a park in Chisinau in December 2006, Luchina was approached

by two police officers who were on patrol.        The officers checked Luchina’s

documents and then proceeded to beat her “quite severely,” causing big bruises on

the side of her body. The officers said that “dirty gypsies” had no place in the city

and that she should go back to her village and milk cows. She reported the

incident but she did not have the officers’ names, so the case was closed.

Luchina’s mother tried but was unable to obtain the police report.

      In August 2008, a Moldovan SWAT team raided her family’s house in

search of guns left over from the 1992 war with Transnistria. The SWAT officers

said that her family, as gypsies, must have something hidden because gypsies

usually did. She stated that the officers hit her father and shut her and her brother

in a storage shed near the house. After the raid, Luchina’s father was fined $500

because the officers claimed to have found a bullet casing.

      Luchina entered the United States in May 2009 on a J-1 non-immigrant

visitor visa. She was arrested in February 2011 and went to trial for participating

in a prostitution ring. She was acquitted on all charges, but she made the news

back in Moldova. In December 2013, her brother was beaten up by an officer of

the village who said it would not be good for Luchina to come back if she were a

“dirty gypsy prostitute.” Later, her father was beaten up by the same officer.


                                         6
             Case: 15-15069     Date Filed: 05/09/2017   Page: 7 of 24


      Luchina stated that relocation within Moldova would not make much sense,

because the country was small, the people were all the same, and she would not be

able to hide. She feared that someone would kill her if she returned.

      In addition to her own testimony, Luchina submitted the U.S. Department of

State’s 2013 Country Report on Human Rights Practices in Moldova (“State

Department report”), a Roma National Center report on Roma rights in Moldova,

and a BBC News article that described an Amnesty International report. She also

submitted her birth certificate, which states that she is Roma gypsy.

      The State Department report stated that the Roma were one of the most

vulnerable minority groups in the country and often were subject to social

marginalization and societal discrimination, including denial of medical services

and discrimination in the job market. According to the report, the Roma had lower

levels of education, more limited access to healthcare, and higher rates of

unemployment.      Further, the report noted that, consistent with Luchina’s

testimony, hazing and segregation of Roma students were problems in Moldovan

schools.   The report stated that the government had approved a decision to

establish mediators within Roma communities who could improve communication,

mediate disputes, and facilitate access to public services for the Roma.

      The Roma National Center report likewise described a range of hardships

suffered by Roma gypsies in Moldova, including: low levels of employment;


                                          7
             Case: 15-15069    Date Filed: 05/09/2017   Page: 8 of 24


inadequate housing; low scores on health indicators; inadequate social policies and

high dependence on state assistance; discriminatory attitudes among teachers; and

discrimination, hostility, and abusive behavior by law enforcement. The report

also noted that the Moldovan Constitution established the principle of equality

under the law without distinction to race, nationality, ethnic origin, or language,

and that the government had made some legislative efforts to combat

discrimination.

      The Amnesty International report described in the BBC News article called

discrimination against the Roma in Europe “shocking” and found that racially

motivated crimes against the Roma were widespread. But the report also found

that governments throughout Europe had made efforts to improve the social

inclusion of the Roma.

B.    The IJ’s Decision

      The IJ denied Luchina’s application for withholding of removal and ordered

her removed to Moldova. After summarizing Luchina’s testimony, the IJ made an

adverse credibility determination.   The IJ stated that there were “significant

internal inconsistencies” in her testimony but gave just one clear example.

Specifically, the IJ found that Luchina’s testimony was inconsistent about whether

the injury she suffered in 2003 was to her arm or her collarbone. The IJ also

discounted Luchina’s testimony because the connection to her ethnicity for some


                                        8
               Case: 15-15069        Date Filed: 05/09/2017      Page: 9 of 24


of the later attacks, “particularly the most recent ones,” was supplied only after her

attorney asked her leading questions. Finally, the IJ suggested that the lack of

evidence corroborating Luchina’s testimony, such as letters from family members,

medical records, or Moldovan news articles regarding her prostitution arrest,

undermined her credibility.

       The IJ went on to conclude that Luchina’s claim of past persecution still

would be denied even if her testimony were credible.2 The IJ found that the

mistreatment Luchina described was not severe enough to qualify under the

standard for “persecution.” The IJ determined that the past events discussed in

Luchina’s testimony “were relatively minor except for the broken arm.”

Acknowledging that being thrown into a river could potentially be fatal, the IJ

found that, in light of Luchina’s “scarce testimony” about this event, it was

difficult to tell how serious the act was. Regarding the abuse she suffered from her

classmates in school, the IJ found that “the teachers were willing to help her” and

that she had been moved to a more favorable class when she complained about

mistreatment. Apparently referencing Luchina’s encounter with police officers in

the capital city of Chisinau, the IJ found that this was a “relatively minor” incident

causing only “some bruises.” Moreover, the IJ stated, Luchina did not describe

       2
          The IJ also appears to have found that Luchina’s testimony failed to establish a nexus,
or “tie-in,” between the past incidents and her Roma ethnicity. But, assuming her credibility,
Luchina’s testimony established a nexus between the attacks and her ethnicity for the vast
majority of incidents, even if there was some doubt as to a few of them.
                                               9
             Case: 15-15069    Date Filed: 05/09/2017   Page: 10 of 24


any additional incidents after the 2008 SWAT raid, apart from the attacks on her

brother and father, which appeared to be tied to her arrest for prostitution, not her

ethnicity.

      The IJ also concluded that Luchina had not met her burden of establishing

future persecution. Giving great weight to the State Department report, which the

IJ found consistent with the other reports submitted by Luchina, the IJ stated that

there was widespread discrimination in Moldova against the Roma, who were

among the most vulnerable minorities in Moldova and often subjected to social

marginalization and discrimination.       But the IJ found that the level of

discrimination did not amount to a pattern or practice of persecution in which the

government was complicit, nor did the evidence show that the government was

unwilling or unable to protect Luchina. The IJ noted that the country-conditions

evidence indicated that the government had taken steps to improve relations

between Roma communities and local public authorities, and that there was

national legislation prohibiting discrimination. The IJ further explained that he

“d[id] not doubt that there is discrimination and life may not be pleasant there, but

it does not rise to the level of persecution as described in the Eleventh Circuit.”

The fact that her family has continued to live in Moldova since at least 2003

“without incident,” other than the one incident in 2008 involving the search of their




                                         10
             Case: 15-15069     Date Filed: 05/09/2017   Page: 11 of 24


home for weapons and ammunition, was “evidence that she could return there,” the

IJ concluded.

      Noting that it was Luchina’s burden to show by “clear probability that her

life would be threatened on account of one of the five protected grounds,” the IJ

found that Luchina had not carried her burden to establish withholding under the

Act “due to her lack of credibility, her testimony, which was not detailed or

specific, including the fact that there was a lack of nexus to her Roma origins until

let on by her attorney, her lack of corroboration, [and] the long time that her family

has lived there without significant harm.”

      Luchina appealed the IJ’s decision to the BIA, contending that her testimony

and the country-conditions evidence were sufficient to establish both past

persecution and future persecution.      The BIA adopted and affirmed the IJ’s

decision and dismissed Luchina’s appeal, stating that Luchina had “not pointed to a

clear factual or legal error in the Immigration Judge’s decision beyond stating that

she ha[d] met her respective burden of proof.” Luchina now petitions this Court

for review of the denial of her application for withholding of removal.

                              II. Standards of Review

      We review only the BIA’s decision except to the extent that the BIA

expressly adopts the IJ’s opinion or reasoning. Seck v. U.S. Att’y Gen., 663 F.3d




                                         11
             Case: 15-15069      Date Filed: 05/09/2017    Page: 12 of 24


1356, 1364 (11th Cir. 2011). Here, the BIA adopted and affirmed the IJ’s decision,

so we review the decisions of both the BIA and the IJ.

      We     review    factual    determinations,     including   adverse   credibility

determinations, under the substantial evidence test. Xiu Ying Wu v. U.S. Att’y

Gen., 712 F.3d 486, 492–93 (11th Cir. 2013). “Under that standard, we must

affirm if the [agency’s] decision if it is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Id. at 492 (internal

quotation marks omitted).        We “view the record evidence in the light most

favorable to the agency’s decision and draw all reasonable inferences in favor of

that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en

banc). Findings of fact may be reversed only when the record compels a contrary

conclusion; “the mere fact that the record may support a contrary conclusion is not

enough to justify a reversal of the administrative findings.” Id.

      We review our subject-matter jurisdiction de novo. Gonzalez-Oropeza v.

U.S. Att’y Gen., 321 F.3d 1331, 1332 (11th Cir. 2003). We are obligated to inquire

into our subject-matter jurisdiction whenever it may be lacking. Lenis v. U.S. Att’y

Gen., 525 F.3d 1291, 1292 (11th Cir. 2008).

                                    III. Discussion

      To be eligible for withholding of removal under the INA, the applicant must

show that her life or freedom would be threatened in the proposed country of


                                          12
               Case: 15-15069      Date Filed: 05/09/2017       Page: 13 of 24


removal on account of her race, religion, nationality, membership in a particular

social group, or political opinion. 8 C.F.R. § 208.16(b). The applicant bears the

burden of showing that she would more likely than not be persecuted or tortured

upon return to her country. Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th

Cir. 2003). This burden may be met in two ways: (1) establishing past persecution

in her country based on a protected ground, which creates a rebuttable presumption

of future persecution or (2) demonstrating a future threat to her life or freedom in

her country based on a protected ground. Tan v. U.S. Att’y Gen., 446 F.3d 1369,

1375 (11th Cir. 2006); Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 437 (11th Cir.

2004); see 8 C.F.R. § 208.16(b)(2).

       In determining whether an applicant has satisfied her burden of proof, the IJ

must “weigh the credible testimony along with other evidence of record.” 8 U.S.C.

§ 1158(b)(1)(B)(ii).3 An applicant’s testimony alone may establish her claim for

withholding of removal, but only if it is credible and persuasive, and it references

specific facts that are sufficient to show that she is a refugee.                     8 U.S.C.

§ 1158(b)(1)(B)(ii).     Conversely, a denial of withholding of removal can be

supported solely by an adverse credibility determination when the applicant fails to

produce corroborating evidence. Xiu Ying Wu, 712 F.3d at 493

       3
         The standards for evaluating evidence and credibility in asylum cases, 8 U.S.C. § 1158,
also apply to applications for withholding of removal. See 8 U.S.C. § 1231(b)(3)(C)
(incorporating § 1158(b)(1)(B)(ii)–(iii)); see also Niftaliev v. U.S. Att’y Gen., 504 F.3d 1211,
1215 (11th Cir. 2007).
                                              13
             Case: 15-15069     Date Filed: 05/09/2017   Page: 14 of 24


      If the IJ determines that an applicant is not credible, “the IJ must make an

explicit adverse credibility finding and offer ‘specific, cogent reasons’ for the

finding.” Shkambi v. U.S. Att’y Gen., 584 F.3d 1041, 1049 (11th Cir. 2009). Once

an adverse credibility determination is made, the applicant must demonstrate that

the finding was not supported by “specific, cogent reasons” or was not based on

substantial evidence. Id.

      Where the IJ determines that the applicant should provide evidence that

corroborates otherwise credible testimony, the applicant must provide such

evidence unless she cannot reasonably obtain it. See 8 U.S.C. § 1158(b)(1)(B)(ii).

A failure to provide reasonably available corroborating evidence may lead to a

finding that the applicant failed to meet her burden of proof. See id.

A.    Adverse Credibility Determination

      Luchina first challenges the IJ’s adverse credibility determination.     She

contends that the three reasons offered by the IJ in support of that determination—

(1) “significant internal inconsistencies” in her testimony, (2) leading questions

from her attorney about the nexus to her ethnicity for some of the attacks, and (3)

the lack of corroborating evidence—are not “specific, cogent reasons” supported

by substantial evidence in the record.

      Luchina asserts that the one inconsistency in her testimony identify by the

IJ—whether the police officer fractured her “arm” or her “collarbone”—was


                                         14
             Case: 15-15069     Date Filed: 05/09/2017    Page: 15 of 24


immaterial given that she testified through an interpreter, she clarified her

testimony by pointing to the location of the fracture, and she was never asked to

explain the purported inconsistency. Additionally, Luchina contends that her

attorney’s supposed leading questions did not provide a cogent reason for the

adverse finding because the vast majority of her testimony established the nexus to

her ethnicity without assistance, the leading question on one occasion actually

came from the IJ, and the IJ never adequately admonished her attorney to avoid

asking such questions. Finally, Luchina argues that the lack of corroborating

evidence alone is not a sufficient basis to make an adverse credibility

determination because such a finding is inconsistent with the standard that

uncorroborated testimony may be sufficient to meet her burden of proof.

      The problem with these arguments, however, is that Luchina never raised

them or anything like them before the BIA. Petitioners challenging a final order of

removal must exhaust “all administrative remedies available to [them] as of right.”

8 U.S.C. § 1252(d)(1). And “we lack jurisdiction to consider a claim raised in a

petition for review unless the petitioner has exhausted [her] administrative

remedies with respect thereto.” Amaya–Artunduaga v. U.S. Att’y Gen., 463 F.3d

1247, 1250–51 (11th Cir. 2006). That means that where, as here, a petitioner “fails

to challenge an adverse credibility determination in [her] appeal to the BIA, we

lack jurisdiction to consider such a challenge in [her] petition for review.” Id.


                                          15
             Case: 15-15069    Date Filed: 05/09/2017   Page: 16 of 24


      In order to exhaust a claim before the BIA, the petitioner must raise the

“core issue” before the BIA and present “any discrete arguments he relies on in

support of that claim.” Jeune v. U.S. Att’y Gen., 810 F.3d 792, 800 (11th Cir.

2016).   “While exhaustion does not require a petitioner to use precise legal

terminology or provide well-developed arguments to support his claim, it does

require that the petitioner provide information sufficient to enable the BIA to

review and correct any errors below.” Id. (internal quotation marks omitted).

Thus, a petitioner must present more than unadorned, conclusory statements and

“must do more than make a passing reference to an issue.”                Id.   “These

requirements further the purpose of exhaustion: to give the agency a full

opportunity to consider the petitioner’s claim and to compile a record that will be

adequate for future judicial review.” Id.; see Indrawati v. U.S. Att’y Gen., 779

F.3d 1284, 1298 (11th Cir. 2015) (“Unless a petitioner raises a purely legal

question, the BIA cannot review and correct errors without the petitioner first

providing her argument’s relevant factual underpinnings.”).

      Here, Luchina failed to challenge the IJ’s adverse credibility determination

in both her notice of appeal and brief before the BIA. Her brief to the BIA makes

two passing, contradictory references to the adverse credibility determination.

Compare Administrative Record at 16 (“In his oral decision the Immigration Judge

found that Respondent’s testimony was not credible.”), with Administrative Record


                                        16
             Case: 15-15069    Date Filed: 05/09/2017   Page: 17 of 24


at 22 (“Nowhere in his decision did the Immigration Judge state that Respondent’s

testimony was not credible.”).     Her brief then characterizes her testimony as

“credible” and argues that it was sufficient, along with the other record evidence,

to establish both past and future persecution on account of her ethnicity. But the

brief fails to address the reasons given by the IJ for making the adverse credibility

determination or whether those reasons were supported by the evidence. As a

result, the BIA never had an opportunity to consider the “relevant factual

underpinnings” of the arguments she raises in her briefing to this Court. See

Indrawati, 779 F.3d at 1298. Accordingly, we conclude that Luchina’s conclusory

and passing references to her credibility and the IJ’s credibility finding are

insufficient to her current challenge to the IJ’s adverse credibility determination.

See Jeune, 810 F.3d at 801 (“We therefore conclude that the conclusory statement

in Petitioner’s notice of appeal indicating that he had suffered past persecution ‘as

a gay man’ was insufficient to exhaust (and thereby preserve) the specific and

discrete arguments that he now makes in attacking the immigration judge’s

conclusion concerning the absence of a showing of past persecution.”).

      The fact that the BIA sua sponte addressed the adverse credibility

determination does not cure the lack of exhaustion. Amaya-Artuanduaga, 463 F.3d

at 1250. Reviewing issues that the BIA addresses sua sponte still frustrates the

purposes of exhaustion. See id. at 1250–51. For instance, in this case, the BIA


                                         17
             Case: 15-15069    Date Filed: 05/09/2017   Page: 18 of 24


addressed the credibility determination only in generic and vague terms. The BIA

was not presented with, and we do not know how it would have resolved, the

specific arguments Luchina now raises in her petition for review. See id.

      For these reasons, we are constrained to conclude that Luchina failed to

exhaust her challenge to the adverse credibility determination by raising the issue

before the BIA. See id. at 1250. “[T]herefore, we lack jurisdiction to consider it

under the clear dictates of circuit precedent.” Id. Although the government did not

press for dismissal on this basis, we have an obligation to consider our subject-

matter jurisdiction whenever it may be lacking. See Lenis, 525 F.3d at 1292.

Accordingly, we dismiss Luchina’s petition for review as to this issue.

B.    Lack of Corroboration

      Luchina next argues that the IJ made an unreasonable demand for

corroboration and inappropriately evaluated the corroborating evidence that she did

submit. She notes that she provided her birth certificate as well as evidence of

country conditions, which was consistent with her testimony about her experiences

in Moldova. Additionally, she contends that she sufficiently explained the lack of

medical records and police reports.

      Again, however, Luchina failed to raise these arguments in her notice of

appeal and brief to the BIA. Before the BIA, she did not cite the corroboration

requirement; she did not argue that the IJ unreasonably demanded corroborating


                                         18
             Case: 15-15069    Date Filed: 05/09/2017   Page: 19 of 24


evidence; and she not contend that the IJ improperly assessed the corroborating

evidence she did provide, apart from undeveloped assertions that the IJ selectively

evaluated the evidence.     Accordingly, as with her challenge to the adverse

credibility determination, we must conclude that we lack jurisdiction to review

Luchina’s current arguments regarding the need for corroborating evidence. See

Amaya-Artuanduaga, 463 F.3d at 1250.

C.    Past Persecution

      Luchina contends that she established past persecution and was entitled to a

presumption—which the government did not rebut—that her life and freedom

would be threatened if she returned to Moldova.           She asserts that the IJ

“mischaracterized or downplayed the incidents” in her testimony, failed to consider

her claims as a whole, and inappropriately placed the burden on her to show that

internal relocation was not reasonable.

      However, because we lack jurisdiction to review the IJ’s adverse credibility

determination and his finding that corroborating evidence was required, substantial

evidence supports the denial of Luchina’s claim of past persecution. Luchina’s

claim of past persecution depended almost entirely upon her own testimony.

Luchina offered no evidence to corroborate her account of the mistreatment to

which she had been subjected while in Moldova, even if the country-conditions

evidence was broadly consistent with her account. Accordingly, the IJ’s adverse


                                          19
              Case: 15-15069        Date Filed: 05/09/2017   Page: 20 of 24


credibility determination alone is sufficient to support the denial of Luchina’s

petition for review as to her claim of past persecution. See Xiu Ying Wu, 712 F.3d

at 493; Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287–88 (11th Cir. 2005). We

therefore do not address the IJ’s alternative determination that, assuming her

credibility, the mistreatment Luchina testified that she received in Moldova did not

rise to the level of persecution.

D.    Future Persecution

      Finally, Luchina contends that she established a clear probability that her life

or freedom would be threatened on account of her Roma ethnicity, if she is forced

to return to Moldova. She contends that her testimony and the country-conditions

evidence demonstrated systematic and pervasive abuse against the Roma

population, which the Moldovan government is unwilling or unable to prevent.

      “Our case law establishes that persecution is an extreme concept that does

not include every sort of treatment our society regards as offensive.” Shi v. U.S.

Att’y Gen., 707 F.3d 1231, 1235 (11th Cir. 2013) (internal quotation marks

omitted). We have held that “persecution” means something “more than a few

isolated incidents of verbal harassment or intimidation.” Sepulveda v. U.S. Att’y

Gen, 401 F.3d 1226, 1231 (11th Cir. 2005). (quotation marks omitted). “Mere

harassment does not amount to persecution.” Id. (alteration omitted) (quotation




                                             20
             Case: 15-15069     Date Filed: 05/09/2017    Page: 21 of 24


marks omitted).     Thus, simple threats generally do not compel a finding of

persecution. Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1237 (11th Cir. 2006).

      Substantial evidence supports the finding that Luchina failed to establish a

clear probability of future persecution based on her ethnicity. As discussed above,

the record does not compel a finding of past persecution. Therefore, Luchina had

the burden to demonstrate a future threat to her life or freedom if she returned to

Moldova. See Sanchez, 392 F.3d at 437. She could meet that burden in two ways:

showing (1) “that there is a reasonable possibility he or she would be singled out

individually for persecution, or [(2)] that [s]he is a member of, or is identified with,

a group that is subjected to a pattern or practice of persecution.” Djonda v. U.S.

Att’y Gen., 514 F.3d 1168, 1174 (11th Cir. 2008) (internal quotation marks

omitted). The record does not compel a conclusion that she has made either

showing.

      First, the record does not compel a conclusion that Luchina would be singled

out for future persecution on the basis of ethnicity. See 8 C.F.R. § 208.16(b)(2).

The only incidents from her testimony that suggested she might be personally

targeted upon her return were the attacks on her brother and father. But the

attacker’s threat—that it would not be good for her if she returned—was vague,

and the IJ found that the attacker was motivated by her prostitution arrest, not her

ethnicity. Cf. Djonda, 514 F.3d at 1174 (holding that verbal threats combined with


                                          21
             Case: 15-15069     Date Filed: 05/09/2017   Page: 22 of 24


a minor beating did compel a conclusion that the petitioner suffered persecution).

Besides her discredited testimony regarding past instances of persecution, Luchina

identifies no evidence that would compel a conclusion that she would be singled

out for persecution based on her ethnicity if returned to Moldova.

      Second, the record does not compel a finding that Luchina established that

there is a pattern or practice of persecution against the Roma in Moldova. See 8

C.F.R. § 208.16(b)(2). A pattern or practice claim generally requires a showing

that there is “a systematic, pervasive, or organized effort to kill, imprison, or

severely injure members of the protected group, and this effort must be perpetrated

or tolerated by state actors.” Mitreva v. Gonzales, 417 F.3d 761, 765 (7th Cir.

2005) (internal quotation marks omitted).

      In determining whether a pattern or practice of persecution exists, an IJ may

rely heavily on the State Department country report. See Kazemzadeh v. U.S. Att’y

Gen., 577 F.3d 1341, 1354 (11th Cir. 2009). As the IJ recognized, the State

Department report, like the other country conditions evidence, reflected that the

Roma, who were among the most vulnerable minorities in Moldova, faced

widespread discrimination in nearly all aspects of civil life and were occasionally

targets of violence. Nevertheless, substantial evidence supports the IJ’s finding

that the level of discrimination did not rise to the level of a pattern or practice of

persecution against all Roma in Moldova. For instance, the IJ’s conclusion is


                                         22
             Case: 15-15069        Date Filed: 05/09/2017   Page: 23 of 24


supported by the fact that Luchina’s family remained in Moldova with no

indication of persecution on account of their ethnicity after she left and that they

were making at least enough money to send her to school and the United States.

See Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1259 (11th Cir. 2006) (stating that the

petitioner’s claim of future persecution “was contradicted by his testimony that his

son and his parents have remained unharmed in the region of Colombia where [the

petitioner] allegedly was threatened”).

      Moreover, substantial evidence supports the IJ’s finding that the Moldovan

government is not complicit in a pattern or practice of persecution. The report

from the Roma National Center noted that the Moldovan constitution prohibited

discrimination based on race or ethnicity, and that efforts had been made in

legislation to foster equality and combat discrimination, although those efforts

faced difficulties in practice. The State Department report described efforts by the

Moldovan government to improve Roma access to public services by establishing

mediators to serve Roma communities. And the BBC News article noted that most

countries and the European Union as a whole had drawn up strategies to improve

social inclusion for gypsies. In short, the record evidence does not compel a

conclusion contrary to the IJ’s.

      We note that the IJ’s conclusion on Luchina’s pattern-or-practice claim is

consistent with the holdings of other circuits to have addressed similar claims. See


                                            23
             Case: 15-15069    Date Filed: 05/09/2017    Page: 24 of 24


Gilca v. Holder, 680 F.3d 109, 117 (1st Cir. 2012) (holding that the record

supported the agency’s finding that there was “no universal and systematic

mistreatment” of the Roma in Moldova); see also Georgieva v. Holder, 751 F.3d

514, 523 (7th Cir. 2014) (upholding the agency’s finding of no pattern or practice

of discrimination against the Roma in Bulgaria, despite similar evidence that the

Roma were “victims of pervasive discrimination in employment, education, health

care, and housing, and are occasionally the targets of violence”).

      In sum, substantial evidence supports the agency’s findings that Luchina did

not establish a clear probability that she would be singled out for persecution or

that there was a pattern or practice of persecution of the Roma in Moldova.

Therefore, we deny her petition for review as to this claim.

                                  IV. Conclusion

      For the reasons stated, we dismiss Luchina’s petition for review as to her

challenges to the adverse credibility determination and the need for corroborating

evidence. We deny the petition as to her challenge to the agency’s denial of her

application for withholding of removal.

      PETITION DISMISSED IN PART; DENIED IN PART.




                                          24